Case 1:20-cv-00293-DCJ-JPM Document 30 Filed 04/01/21 Page 1 of 1 PageID #: 129




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             ALEXANDRIA DIVISION
KENNY BONDS #292089,                              CIVIL DOCKET NO. 1:20-CV-00293-P
Plaintiff

VERSUS                                             JUDGE DAVID C. JOSEPH

W. S. SANDY MCCAIN ET AL,                          MAGISTRATE JUDGE JOSEPH H.L.
Defendants                                         PEREZ-MONTES


                                       JUDGMENT

        For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 26], noting the absence of objection thereto

 and Plaintiff’s Response acknowledging that he is not entitled to a Temporary

 Restraining Order or Preliminary Injunction at this time [ECF No. 28], and

 concurring with the Magistrate Judge’s findings under the applicable law;

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Temporary Restraining

 Order or Preliminary Injunction [ECF No. 17] is DENIED. 1

        THUS, DONE AND SIGNED in Chambers on this 1st day of April 2021.


                                              _____________________________________
                                              DAVID C. JOSEPH
                                              UNITED STATES DISTRICT JUDGE




 1Plaintiff’s Motion [ECF No. 17] also contained a vague request to amend the Complaint, which has
 been denied. See ECF No. 21.
